EXHIBIT B
Case 8:14-cr-00409-CEH-TBM Document 225 Filed 03/03/16 Page 1 of 146 PageID 1023


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                           Case No. 8:14-cr-409-T-36TBM

         UNITED STATES OF AMERICA
                                                                5 May 2015
         -vs-                                                    9:25 a.m.
                                                              Courtroom 13A
         GERALD ROBERT CHAUCA,
         WAGNER CRUZ,
         BRYANT TERRELL FREEMAN,
         CHRISTOPHER WHITTEN,
         AKEEM LIKA,

                   Defendants.
         ----------------------------/

                            TRANSCRIPT OF PROCEEDINGS
                (EVIDENTIARY HEARING/SENTENCING HEARING - PHASE 1)
                 BEFORE THE HONORABLE CHARLENE EDWARDS HONEYWELL,
                        UNITED STATES DISTRICT COURT JUDGE

         APPEARANCES

         For the Government:     KATHY J. M. PELUSO, ESQUIRE
                                 Assistant United States Attorney
                                 United States Attorney's Office
                                 400 North Tampa Street
                                 Suite 3200
                                 Tampa, Florida 33602
                                 Phone: (813)274-6122
                                 Fax: (813)274-6125
                                 kathy.peluso@usdoj.gov

         For the Defendant       ROGER FUTERMAN, ESQUIRE
         Gerald Robert           Roger D. Futerman & Associates
         Chauca:                 13620 Forty-Ninth Street North
                                 Suite 201
                                 Clearwater, Florida 33762
                                 Phone: (727)344-5511
                                 futermanlaw@yahoo.com

         (appearances continued on next page)

         STENOGRAPHICALLY REPORTED
         COMPUTER-AIDED TRANSCRIPTION


                         SHERRILL L. JACKSON, RPR, FPR
             Federal Official Court Reporter, U.S. District Court
                  Middle District of Florida, Tampa Division
                                                                         82 1104
Case 8:14-cr-00409-CEH-TBM Document 225 Filed 03/03/16 Page 82 of 146 PageID


      1   that he can give an opinion on it, and I would ask this

      2   honorable court to allow him to do so at this time.

      3               THE COURT:   All right, I'm going to sustain the

      4   objection with regard to the pharmacology.       I will qualify

      5   him as an expert with regard to chemistry and, in

      6   particular, organic chemistry, but I haven't heard anything

      7   that would make me accept his opinion as an expert

      8   specifically limited to pharmacology.

      9               You may proceed.

     10                 CONTINUATION OF DIRECT EXAMINATION

     11   BY MR. ANDERSON:

     12   Q    Dr. Dudley, do you understand that this case

     13   involves -- I'm sure you do -- the issue of the substance

     14   ethylone?

     15   A    Yes.

     16   Q    Okay, and in being asked to deal with ethylone in this

     17   case, what approach and methodology did you take in

     18   reference to the study of ethylone in this case?

     19   A    Well, I was asked to look at the substance ethylone,

     20   look through the sentencing guidelines based on the criteria

     21   as outlined in the sentencing guidelines, and identify what

     22   substances would be relevant for the present considerations.

     23   For that, I did have to consider the chemistry and the

     24   pharmacology.

     25   Q    Okay.   Have you been able to review the data and come

                          SHERRILL L. JACKSON, RPR, FPR
              Federal Official Court Reporter, U.S. District Court
                   Middle District of Florida, Tampa Division
